Exhibit 10.2

FOURTH AMENDED AND RESTATED GUARANTY OF PAYMENT

 

FOURTH AMENDED AND RESTATED GUARANTY OF PAYMENT (this “Guaranty”), made as of
October 22, 2004, between KILROY REALTY CORPORATION, a Maryland corporation,
having an address at 12200 West Olympic Boulevard, Suite 200, Los Angeles,
California 90064 (“Guarantor”), and JPMORGAN CHASE BANK, a New York banking
corporation, having an office at 707 Travis Street, 6th Floor North, Houston,
Texas 77002, as administrative agent (the “Administrative Agent”) for the banks
(the “Banks”) listed on the signature pages of the Fourth Amended and Restated
Revolving Credit Agreement (as the same may be amended, modified, supplemented
or restated, the “Credit Agreement”), dated as of the date hereof, among Kilroy
Realty, L.P. (“Borrower”), the Banks, the Administrative Agent, in its capacity
as Administrative Agent and Bank, J.P. Morgan Securities Inc., as Joint Lead
Arranger and Joint Bookrunner, Banc of America Securities LLC, as Joint Lead
Arranger and Joint Bookrunner, Bank of America, N.A., Commerzbank AG and
Wachovia Bank, National Association, as Syndication Agents, and Eurohypo AG, New
York Branch, as Documentation Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent’s predecessor-in-interest by
merger and certain of the Banks entered into the Revolving Credit Agreement,
dated as of February 24, 1998, which was amended and restated in its entirety by
(a) that certain Amended and Restated Revolving Credit Agreement, dated as of
October 9, 1998, (b) that certain Second Amended and Restated Revolving Credit
Agreement, dated as of November 8, 1999, and (c) that certain Third Amended and
Restated Revolving Credit Agreement, dated as of March 15, 2002, and amended by
that certain Amendment to Third Amended and Restated Credit Agreement, dated as
of April 2004 (the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the terms and
conditions contained in the Existing Credit Agreement in their entirety as set
forth in the Credit Agreement; and

 

WHEREAS, as a condition to the execution and delivery of the Credit Agreement,
the Banks have required that Guarantor amend and restate the Guaranty of
Payment, dated as February 24, 1998, which was amended and restated in its
entirety by (a) that certain Amended and Restated Guaranty of Payment, dated as
of October 9, 1998, (b) that certain Second Amended and Restated Guaranty of
Payment, dated as of November 8, 1999, and (c) that certain Third Amended and
Restated Guaranty of Payment, dated as of March 15, 2002 (the “Existing
Guaranty”); and



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

I. The Existing Guaranty is hereby modified so that all of the terms and
conditions of the aforesaid Existing Guaranty shall be restated in their
entirety as set forth herein, and Guarantor agrees to comply with and be subject
to all of the terms, covenants and conditions of this Guaranty.

 

II. This Guaranty shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns, and shall be deemed to be
effective as of the date hereof.

 

III. Any reference in the Notes, any other Loan Document or any other document
executed in connection with this Agreement to the Existing Guaranty shall be
deemed to refer to this Guaranty.

 

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Notes and the Credit Agreement, for
principal and/or interest as well as any and all other amounts due thereunder,
including, without limitation, all indemnity obligations of Borrower thereunder,
and any and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent or the Banks in enforcing its rights under this Guaranty (all of the
foregoing obligations being the “Guaranteed Obligations”).

 

2. It is agreed that the Guaranteed Obligations of Guarantor hereunder are
primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent against Borrower
or its respective successors or assigns or any other party or against any
security for the payment and performance of the Guaranteed Obligations and
without the necessity of any notice of non-payment or non-observance or of any
notice of acceptance of this Guaranty or of any notice or demand to which
Guarantor might otherwise be entitled (including, without limitation, diligence,
presentment, notice of maturity, extension of time, change in nature or form of
the Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the

 

2



--------------------------------------------------------------------------------

validity of this Guaranty and the obligations of Guarantor hereunder shall in no
way be terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent against
Borrower or its respective successors or assigns, any of the rights or remedies
reserved to the Administrative Agent pursuant to the provisions of the Loan
Documents. Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be void and may be ignored by the
Administrative Agent, and, in addition, may not be pleaded or introduced as
evidence in any litigation relating to this Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Guaranty, unless the Administrative Agent has specifically agreed otherwise in a
writing, signed by a duly authorized officer of the Administrative Agent.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent would decline to execute the Loan Documents.

 

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of homestead or other
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its obligations
under, or the enforcement by the Administrative Agent of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, set-off or other objection of any kind to any action, suit
or proceeding in law, equity or otherwise, or to any demand or claim that may be
instituted or made by the Administrative Agent other than the defense of the
actual timely payment and performance by Borrower of the Guaranteed Obligations
hereunder; provided, however, that the foregoing shall not be deemed a waiver of
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses
against the Administrative Agent or any of the Banks of any kind.

 

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their successors and permitted assigns, and nothing
herein contained shall impair as between Borrower and the Administrative Agent
and the Banks the obligations of Borrower under the Loan Documents.

 

5. This Guaranty shall be a continuing, unconditional and absolute guaranty and
the liability of Guarantor hereunder shall in no way be terminated, affected,
modified, impaired or diminished by reason of the happening, from time to time,
of any of the following, although without notice or the further consent of
Guarantor:

 

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

 

3



--------------------------------------------------------------------------------

(b) any extension of time that may be granted by the Administrative Agent and/or
any Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

 

(c) any action which the Administrative Agent may take or fail to take under or
in respect of any of the Loan Documents or by reason of any waiver or, or
failure to enforce any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

 

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks; or

 

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

 

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

 

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan

 

4



--------------------------------------------------------------------------------

Documents by operation of law, or (ii) the impairment, limitation or
modification of the liability of Borrower or any guarantor in bankruptcy, or of
any remedy for the enforcement of the Guaranteed Obligations under any of the
Loan Documents, or Guarantor’s liability under this Guaranty, resulting from the
operation of any present or future provisions of the Bankruptcy Code or other
present or future federal, state or applicable statute or law or from the
decision in any court; or

 

(h) any improper disposition by Borrower of the proceeds of the Loans, it being
acknowledged by Guarantor that the Administrative Agent or any Bank shall be
entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

 

6. Guarantor agrees that if at any time all or any part of any payment at any
time received by the Administrative Agent and/or any Bank from Borrower or
Guarantor under or with respect to this Guaranty is or must be rescinded or
returned by the Administrative Agent or any Bank for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
Borrower or Guarantor), then Guarantor’s obligations hereunder shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous receipt by such party, and Guarantor’s
obligations hereunder shall continue to be effective or reinstated, as the case
may be, as to such payment, as though such previous payment had never been made.

 

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor (i)
shall have no right of subrogation against Borrower or any entity comprising
same by reason of any payments or acts of performance by Guarantor in compliance
with the obligations of Guarantor hereunder; (ii) waives any right to enforce
any remedy which Guarantor now or hereafter shall have against Borrower or any
entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder and (iii)
subordinates any liability or indebtedness of Borrower or any entity comprising
same now or hereafter held by Guarantor or any affiliate of Guarantor to the
obligations of Borrower under the Loan Documents, provided, however, until an
Event of Default has occurred and is continuing, Borrower or any entity
comprising same shall not be prohibited from making payments to Guarantor or any
affiliate thereof on such subordinated liability or indebtedness in accordance
with the terms thereof. The foregoing, however, shall not be deemed in any way
to limit any rights that Guarantor may have pursuant to the Agreement of Limited
Partnership of Borrower or which it may have at law or in equity with respect to
any other partners of Borrower.

 

5



--------------------------------------------------------------------------------

8. Guarantor represents and warrants to the Administrative Agent and the Banks
(with the knowledge that the Administrative Agent and the Banks are relying upon
the same) as of the date hereof, as follows:

 

(a) as of the date hereof, Guarantor is the sole general partner of Borrower;

 

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

 

(c) in the good faith judgment of Guarantor, the benefits to be derived by
Guarantor from Borrower’s access to funds made possible by the Loan Documents
are at least equal to the obligations undertaken pursuant to this Guaranty;

 

(d) Guarantor is solvent and has corporate power and authority to enter into
this Guaranty and to perform its obligations under the term hereof and (i)
Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the persons executing
this Guaranty have all the requisite power and authority to execute and deliver
this Guaranty;

 

(e) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is reasonably likely to materially and adversely impair the ability of Guarantor
to perform its obligations under this Guaranty;

 

(f) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U, T or X of the
Board of Governors of the Federal Reserve System of the United States), order,
writ, judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty or (ii)
violate or conflict with, result in a breach of or constitute a default under
any material indenture, agreement or other instrument to which Guarantor is a
party, or by which Guarantor or any of its property is bound the consequences of
which violation, conflict, breach or default is reasonably likely to materially
and adversely impair the ability of Guarantor to perform its obligations under
this Guaranty;

 

6



--------------------------------------------------------------------------------

(g) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

 

(h) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the execution, delivery and performance by Guarantor of this
Guaranty, except those which have already been obtained; and

 

(i) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended.

 

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

 

10. Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt written notice of same. If the
Administrative Agent and/or any Bank elects to sell all the Loans or
participations in the Loans and the Loan Documents, including this Guaranty, the
Administrative Agent or any Bank may forward to each purchaser and prospective
purchaser all documents and information relating to this Guaranty or to
Guarantor, whether furnished by Borrower or Guarantor or otherwise, subject to
the terms and conditions of the Credit Agreement.

 

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligation’s or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

 

7



--------------------------------------------------------------------------------

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

 

13. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent.

 

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

 

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

 

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telex, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be, addressed to such
party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

 

If to Guarantor:   Kilroy Realty Corporation     12200 West Olympic Boulevard,
Suite 200     Los Angeles, California 90064     Attn: Tyler Rose and Timothy
Schoen     Telecopy: (310) 481-6580 With Copies of     Notices to    
Guarantor to:   Latham & Watkins LLP     633 West Fifth Street     Suite 4000  
  Los Angeles, California 90071     Attn: Glen B. Collyer, Esq.     Telecopy:
(213) 891-8763

 

8



--------------------------------------------------------------------------------

If to the Administrative     Agent:         JPMorgan Chase Bank     707 Travis
Street, 6th Floor North     Houston, Texas 77002     Attn: Susan M. Tate    
Telecopy number: (713) 216-2391 With Copies of     Notices to the    
Administrative Agent to:   JPMorgan Chase Bank     1111 Fannin, 10th Floor    
Houston, Texas 77002     Attn: Loan and Agency Services     Telecopy number:
(713) 750-2892 and to:   Skadden, Arps, Slate,         Meagher & Flom LLP    
Four Times Square     New York, New York 10036     Attn: Martha Feltenstein,
Esq.     Telecopy: (212) 735-2000

 

Each such notice, request or other communication shall be effective (i) if given
by telex or facsimile transmission, when such telex or facsimile is transmitted
to the telex number or facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section.

 

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent shall have commenced to run, toll the running of such
statute of limitations, and if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

9



--------------------------------------------------------------------------------

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their successors and permitted assigns.

 

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse Guarantor from its obligations hereunder. Any waiver of any
such right or remedy to be enforceable against the Administrative Agent must be
expressly set forth in a writing signed by the Administrative Agent.

 

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Guaranty, the
Guarantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Guarantor irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Guarantor at its address for notices set forth herein.
The Guarantor hereby irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Guaranty brought in the courts referred to above and hereby further
irrevocably waives, to the fullest extent permitted by law, and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.

 

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY
MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN
CONSENT TO A NON-JURY TRIAL.

 

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent that Guarantor may be joined in any action against Borrower
in connection with the Loan Documents and that recovery may be had against
Guarantor in such action or in any independent action against Guarantor (with
respect to the Guaranteed Obligations), without the Administrative Agent first
pursuing or exhausting any remedy or claim against Borrower or its successors or
assigns. Guarantor also agrees that, in an action brought with respect to the
Guaranteed Obligations in any jurisdiction, it shall be conclusively bound by
the judgment in any such action by the Administrative Agent (wherever brought)
against Borrower or its successors or assigns, as if Guarantor were a party to
such action, even though Guarantor was not joined as parties in such action.

 

(e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

 

21. Notwithstanding anything to the contrary contained herein, this Guaranty
shall terminate and be of no further force or effect upon the full performance
and payment of the Guaranteed Obligations hereunder, subject to the provisions
of Section 6 hereof. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

 

22. All of the Administrative Agent’s rights and remedies under each of the Loan
Documents or under this Guaranty are intended to be distinct, separate and
cumulative and no such right or remedy therein or herein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to the
Administrative Agent.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
of Payment as of the date and year first above written.

 

GUARANTOR:

KILROY REALTY CORPORATION

By:

 

/s/ Tyler H. Rose

--------------------------------------------------------------------------------

Name:

  Tyler H. Rose

Title:

  Senior Vice President and Treasurer

By:

 

/s/ Timothy M. Schoen

--------------------------------------------------------------------------------

Name:

  Timothy M. Schoen

Title:

  Vice President – Corporate Finance

 

12



--------------------------------------------------------------------------------

ACCEPTED:

JPMORGAN CHASE BANK,

as Administrative Agent

By:

 

/s/ Susan Tate

--------------------------------------------------------------------------------

Name:

  Susan Tate

Title:

  Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS FOR GUARANTOR

 

STATE OF CALIFORNIA     )     ) ss. COUNTY OF LOS ANGELES   )

 

On October 22, 2004, before me personally came Tyler H. Rose, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is Senior Vice President and Treasurer of Kilroy
Realty Corporation, and that he executed the foregoing instrument in the
organization’s name, and that he had authority to sign the same, and he
acknowledged to me that he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.

 

[Seal]

 

 

/s/ Claudia Thomas

--------------------------------------------------------------------------------

Notary Public

 

STATE OF CALIFORNIA  

  )     ) ss. COUNTY OF LOS ANGELES   )

 

On October 22, 2004, before me personally came Timothy M. Schoen, to me known to
be the person who executed the foregoing instrument, and who, being duly sworn
by me, did depose and say that he is Vice President – Corporate Finance of
Kilroy Realty Corporation, and that he executed the foregoing instrument in the
organization’s name, and that he had authority to sign the same, and he
acknowledged to me that he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.

 

[Seal]

 

 

/s/ Claudia Thomas

--------------------------------------------------------------------------------

Notary Public